            EXHIBIT D




Case 1:20-cv-00905-WO-LPA Document 1-4 Filed 10/02/20 Page 1 of 3
From:                        Garrison White
To:                          Ryan Arnold
Subject:                     RE: Lillie et al v. Guerra et al- Affidavit of Service
Date:                        Friday, October 2, 2020 10:17:43 AM


Ryan,

This is to confirm that our clients will not stipulate that their damages are less than $75,000.00. I’ll be
responding to your other emails shortly with copies of the pleadings.

Best,
Garrison

E. Garrison White
Hartsell & Williams, P.A.
71 McCachern Boulevard
Post Office Box 368
Concord, NC 28026-0368
(704) 786-5161 (phone)
(704) 788-8058 (fax)
gwhite@hwpalaw.com
www.hwpalaw.com



From: Ryan Arnold <rarnold@rosenwoodrose.com>
Sent: Thursday, October 1, 2020 3:35 PM
To: Garrison White <gwhite@hwpalaw.com>
Subject: RE: Lillie et al v. Guerra et al- Affidavit of Service

Garrison,
Additionally, I understand from our call yesterday that your clients will not stipulate that their damages
are less than $75,000.00. If you would confirm that understanding by way of response to this email, I
would appreciate it.

Thanks,
Ryan




Ryan M. Arnold
ASSOCIATE                                                                              P 704.228.8580   M 336.264.3063   
ROSENWOOD, ROSE & LITWAK, PLLC                                                         F 704.371.6400
E RARNOLD@ROSENWOODROSE.COM                                                            1712 EUCLID AVENUE
ROSENWOODROSE.COM                                                                      CHARLOTTE, NC 28203

VCARD  LINKEDIN

The information contained in this email is privileged and confidential information intended only for review by the addressee(s). Please do not read, copy, or disseminate this
communication unless you are the intended addressee. If you have received this email in error, please destroy the communication. Thank you for your cooperation.




           Case 1:20-cv-00905-WO-LPA Document 1-4 Filed 10/02/20 Page 2 of 3
From: Ryan Arnold
Sent: Thursday, October 1, 2020 3:10 PM
To: 'gwhite@hwpalaw.com' <gwhite@hwpalaw.com>
Subject: Lillie et al v. Guerra et al- Affidavit of Service

Garrison-
It was good speaking with you yesterday. Would you mind sending me a copy of the affidavit of service in
this one?

Thanks,
Ryan




Ryan M. Arnold
ASSOCIATE                                                                              P 704.228.8580   M 336.264.3063   
ROSENWOOD, ROSE & LITWAK, PLLC                                                         F 704.371.6400
E RARNOLD@ROSENWOODROSE.COM                                                            1712 EUCLID AVENUE
ROSENWOODROSE.COM                                                                      CHARLOTTE, NC 28203

VCARD  LINKEDIN

The information contained in this email is privileged and confidential information intended only for review by the addressee(s). Please do not read, copy, or disseminate this
communication unless you are the intended addressee. If you have received this email in error, please destroy the communication. Thank you for your cooperation.




           Case 1:20-cv-00905-WO-LPA Document 1-4 Filed 10/02/20 Page 3 of 3
